Citation Nr: 1817348	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for a right hip disability to include right hip bursitis and arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in August 2017.  


FINDING OF FACT

The Veteran's obstructive sleep apnea and right hip disability to include right hip bursitis and arthritis had their onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea and a right hip disability to include right hip bursitis and arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for obstructive sleep apnea and a right hip disability is warranted as the evidence shows that these disabilities had their onset in active service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

These three elements are met for the Veteran's sleep apnea disability.  The Veteran and his spouse testified that while in service the Veteran would frequently snore, suddenly wake up, and would fall asleep in the middle of the day, and otherwise exhibited comparable signs of drowsiness.  Similar reports are found in statements submitted by the Veteran's fellow service-members.  As to expert medical evidence, the Board notes an April 2016 correspondence from a military internal medicine physician where the doctor opines that the Veteran's sleep apnea likely began in service.  On the surface this contrasts with the March 2013 VA Medical Examination following which the VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in, or caused by, an in-service injury, event, or illness.  However, the rationale for the 2013 opinion focuses on whether the in-service infections caused sleep apnea, not on whether the Veteran's sleep apnea began in service and has been recurrent since then.  Consequently, the April 2016 correspondence is more probative with respect when sleep apnea had its onset.  As the most probative evidence shows that the Veteran's sleep apnea had its onset in service, service connection is warranted.  

Similarly, the three elements for service connection are met for the Veteran's right hip disability.  The Veteran's Service Treatment Records (STR) show right hip injuries and complaints of pain.  See e.g. June 1990 STR.  A January 2009 VA Examination showed that the Veteran is suffering from right hip bursitis and right hip arthritis.  The examiner was unable to opine as to whether the Veteran has suffered from these disabilities since service.  However, the Veteran has testified that his hip symptomatology began in service, and has continued since service.  See Hr'g Tr. at 18-20.  The Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, all three elements necessary to establish service connection have been met.  


ORDER


Service connection for obstructive sleep apnea is granted.  

Service connection for a right hip disability to include right hip bursitis and arthritis is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


